DETAILED ACTION
Claims 1-16 are pending, with claim 14 being withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2020 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 4/2/2020.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2017/0315811), in view of Goldman et al. (U.S. .
As per claim 1:
Kwon and Goldman disclosed apparatus for processing data comprising:
a read-only memory to store one or more constant values (Goldman: Figure 2 element 160, column 5 lines 20-23, Claims 6 and 9)(Kwon: Figure 2 element 240, paragraphs 81-83)(Goldman disclosed a read-only constant memory. Kwon disclosed an immediate register file. The combination allows for the immediate register file to be implemented as a read-only constant register file.); 
processing circuitry to perform processing operations specified by program instructions (Kwon: Figure 2 element 260, paragraphs 89-93)(The execution units execute decoded program instructions.); and 
an instruction decoder to decode said program instructions to generate control signals to control said processing circuitry to perform said processing operations (Kwon: Figure 2 element 220, paragraphs 72-73)(The decoder decodes received program instructions to generate control signals for the execution units.); wherein 
said instruction decoder is responsive to a constant-using program instruction having one or more operation specifying fields specifying a processing operation (Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72, 73, 102-103, 109, 143, and 179)(The decoder decodes the operation field of instructions that use constants, including the ADDI2 and MADI2 instructions.) and one or more argument specifying fields specifying one or more input arguments to said processing operation to generate control signals to control said processing circuitry to generate an output value (Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72,73, 102-103, 109, 143, and 
reading one or more constant values from said read-only memory (Goldman: Figure 1 element 160, column 5 lines 20-23, Claims 6 and 9)(Kwon: Figures 2 and 3A elements 240, 335, and 354, paragraphs 81-83, 104, and 109)(The combination allows for the immediate register file to be implemented as a read-only constant register file. Decoding ADDI2 and MADI2 instructions causes immediate operands to be read from the read only constant register file.);
modifying said one or more constant values using one or more modification operations at least partially specified by said one or more argument specifying fields to form one or more modified constant values (Kwon: Figures 2 and 6 elements 250 and 620, paragraphs 72-73, 109, 117, 128-131, and 214)(Decoding ADDI2 and MADI2 instructions causes immediate operands stored in the immediate register file to be concatenated with encoded immediate data values (i.e. modified).); and 
performing said processing operation using said one or more modified constant values as one or more of said one or more input arguments to generate said output value (Kwon: Figures 2 and 6 element 260, paragraphs 72-73, 110, 121-122, 144-145, 179-182, and 215);
wherein the constant-using program instruction comprises a modification 
The advantage of implementing constants in a read-only register file is that the memory is cheaper and uses less power by elimination of write ports. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the immediate registers of Kwon as a constant read-only register file for the advantages of cost and power savings.
As per claim 2:
Kwon and Goldman disclosed apparatus as claimed in claim 1, wherein said processing circuitry comprises modifying circuitry to receive one or more values and to 
As per claim 3:
Kwon and Goldman disclosed apparatus as claimed in claim 2, comprising volatile storage to store one or more variable data values (Kwon: Figure 2 element 230) and wherein said modifying circuitry is coupled to said volatile storage to receive said one or more variable data values and to generate one or more modified variable data values to be subject to processing by said processing circuitry (Kwon: Figure 6 elements 230 and 620, paragraph 214)(The catenator can combine 12-bit immediates with upper 12-bit general register values.).
As per claim 4:
Kwon and Goldman disclosed apparatus as claimed in claim 3, wherein said volatile storage comprises one or more of:
a volatile memory to store variable data values; and 
a register file to store register values (Kwon: Figure 2 element 230).
As per claim 5:
Kwon and Goldman disclosed apparatus as claimed in claim 1, wherein said one or more modification operations are at least partially specified by said one or more operation specifying fields (Kwon: Figures 3A-C and 4A elements 320 and 421, paragraphs 109, 143-144, and 179-180)(The operation field of the ADDI2 and MADI2 
As per claim 10:
Kwon and Goldman disclosed apparatus as claimed in claim 1, wherein said supported modification operations include one or more of:
byte selection from within a constant value; 
half word selection from within a constant value (Kwon: Figure 3A element 335, paragraphs 109 and 128)(A first portion of the constant value can be stored at a 16-bit value in the immediate register file and selected for concatenation by a subsequent instruction.); 
widening of a selected portion of a constant value; 
sign reversal of a constant value; 
taking an absolute value of a constant value; and 
performing a swizzle operation upon one or more selected portions of a constant value.
As per claim 11:
Kwon and Goldman disclosed apparatus as claimed in claim 1, wherein said read-only memory, said processing circuitry, and said instruction decoder are part of one of: 
a general purpose processor (Kwon: Figure 2); and 
a graphics processing unit.
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Therefore, claim 12 is rejected for the same reasons as claim 1.
As per claim 13:
Claim 13 essentially recites the same limitations of claim 1. Therefore, claim 13 is rejected for the same reasons as claim 1.
As per claim 15:
Kwon and Goldman disclosed a method of disassembling program instructions to be executed by a target processing apparatus comprising the steps of:
identifying a program instruction using as an input argument a constant value  (Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72,73, 102-103, 109, 143, and 179)(The decoder decodes the operation field of instructions that use constants, including the ADDI2 and MADI2 instructions.) provided as a storage-sourced constant value by one of: 
a constant value stored within read-only memory of said target processing apparatus; and 
a constant value stored within said read-only memory (Goldman: Figure 1 element 160, column 5 lines 20-23, Claims 6 and 9)(Kwon: Figure 2 element 240, paragraphs 81-83)(Goldman disclosed a non-volatile constant memory. Kwon disclosed an immediate register file. The combination allows for the immediate register file to be implemented as a read-only constant register file.) and subject to one of a plurality of predetermined modification operations supported by modifying circuitry of said target processing apparatus (Kwon: Figures 2 and 6 elements 250 and 620, paragraphs 72-73, 109, 117, 128-131, and 214)(Decoding ADDI2 and MADI2 instructions causes immediate operands stored in the immediate register file to be concatenated with encoded immediate data values (i.e. modified). The 
when constant value is provided as a storage-sourced constant value, dissembling said program instruction to a form specifying said storage-sourced constant value as an immediate value (Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72,73, 102-103, 109, 143, and 179)(The decoder decodes the operation field of instructions that use constants, including the ADDI2 and MADI2 instructions, into control signals usable by the processor to access request stored immediate values.).
The advantage of implementing constants in a read-only register file is that the memory is cheaper and uses less power by elimination of write ports. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the immediate registers of Kwon as a constant read-only register file for the advantages of cost and power savings.

Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2017/0315811), in view of Goldman et al. (U.S. 5,819,306), in view of Official Notice.
As per claim 6:
Kwon and Goldman disclosed apparatus as claimed in claim 5, wherein said operation specifying fields specify a numeric type of said one or more input arguments among a plurality of numeric types and said one or more manipulation operations are selected in dependence upon said numeric type and said one or more argument specifying fields (Kwon: Figures 2 and 3A elements 230 and 320, paragraphs 109-
As per claim 7:
Kwon and Goldman disclosed apparatus as claimed in claimed in claim 6, wherein said plurality of numeric types include:
integer arguments (Kwon: Figure 2 element 230)(Official notice is given that register values can be integer types for the advantage of performing execution on integer values. Thus, it would have been obvious to one of ordinary skill in the art to implement integer registers to store integer operands for execution.); 
floating point arguments (Kwon: Figure 2 element 230)(Official notice is given that register values can be floating-point types for the advantage of performing execution on floating-point values. Thus, it would have been obvious to one of ordinary skill in the art to implement floating-point registers to store floating-point operands for execution); 
byte length arguments (Kwon: Figure 5 element 540, paragraph 209)(The ADDI2 instruction can encode 8-bit immediate values.); 
half word length arguments (Kwon: Figure 3A element 335, paragraph 129)(The MTII instructions can encode 16-bit immediate values.); and 
full word length arguments (Kwon: Figures 2 and 3A elements 230 and 352-353, paragraphs 77, 109, and 131)(The 32-bit processor uses 32-bit register operands.). 
As per claim 8:

As per claim 9:
Kwon and Goldman disclosed apparatus as claimed in claim 2, wherein said processing circuitry comprises arithmetic and logic circuitry to perform said processing operation and said modifying circuitry is fused with said arithmetic and logic circuitry to perform said one or more modification operations and said processing operation as a fused operation (Kwon: Figure 2 elements 250 and 260, paragraphs 86-89)(The separate operand network provides concatenated immediate values to the execution units for arithmetic processing. Official notice is given that execution units can perform logical operations for the advantage of the added functionality of operations (e.g. AND, OR, permute, etc). Thus, it would have been obvious to one of ordinary skill in the art to implement logical operations within the execution units of Kwon. It would have been obvious to one of ordinary skill in the art that the operand network and execution units can be merged. In addition, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Claim 16 additionally recites the following limitations:
a virtual machine computer program stored on a non-transitory storage medium to control a computer to provide a execution environment (Kwon: Figure 2)(Official notice is given that hardware logic can be implemented as software code for the advantages of cost efficient design, testing, and implementation. Thus, it would have been obvious to one of ordinary skill in the art to implement the processor of Kwon as software.).

Claims 1-5, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2017/0315811), in view of Kim et al. (U.S. 2017/0093986).
As per claim 1:
Kwon and Kim disclosed apparatus for processing data comprising:
a read-only memory to store one or more constant values (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figure 2 element 240, paragraphs 81-83)(Kim disclosed a read-only constant register file. Kwon disclosed a processor with both a register file and an immediate register file. The combination allows for the processor of Kwon to additionally include a read-only constant register file.); 
processing circuitry to perform processing operations specified by program instructions (Kwon: Figure 2 element 260, paragraphs 89-93)(The execution units execute decoded program instructions.); and 

said instruction decoder is responsive to a constant-using program instruction having one or more operation specifying fields specifying a processing operation (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72,73, 102-103, 109, 143, and 179)(The combination allows for the processor of Kwon to additionally include a read-only constant register file. The combination allows for ADDI2 instructions to encode constant registers as source operands and to access constant register file operands after decoding.) and one or more argument specifying fields specifying one or more input arguments to said processing operation to generate control signals to control said processing circuitry to generate an output value (Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72,73, 102-103, 109, 143, and 179)(The decoder decodes the address fields of instructions that use constants, including ADDI2 instructions. Decoding the address fields generates control signals to read operands stored in the immediate register file and register file.) equal to that given by the steps of:
reading one or more constant values from said read-only memory (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 2 and 3A elements 240, 335, and 354, paragraphs 81-83, 104, and 109)(The combination allows for the processor of Kwon to additionally include a read-only constant register file. The combination allows for ADDI2 instructions to encode constant registers as source 
modifying said one or more constant values using one or more modification operations at least partially specified by said one or more argument specifying fields to form one or more modified constant values (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 2 and 6 elements 250 and 620, paragraphs 72-73, 109, 117, 128-131, and 214)(The combination allows for ADDI2 instructions concatenating constant operands stored in the constant register file with encoded immediate data values (i.e. modified).); and 
performing said processing operation using said one or more modified constant values as one or more of said one or more input arguments to generate said output value (Kwon: Figures 2 and 6 element 260, paragraphs 72-73, 110, 121-122, 144-145, 179-182, and 215); 
wherein the constant-using program instruction comprises a modification operation field specifying the one or more modification operations from among a plurality of supported modification operations, the one or more modification operations to be performed to produce, from the one or more constant values, the one or more input arguments (Kwon: Figures 3A, 4A, and 5 elements 340, 426, and 540, paragraphs 109, 128-132, 164-166, 209, and 214)(The ADDI2 and MADI2 instructions each include an immediate field (i.e. modification operation field). The ADDI2 and MADI2 immediate fields causes the immediate operand stored in the immediate register file to be concatenated with encoded immediate data values. The resulting concatenation can store the register file immediate value in the upper/lower bits and the encoded immediate value in the lower/upper 
The advantage of implementing constants in a read-only register file is that the memory is cheaper and uses less power by elimination of write ports. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the constant register file of Kim within the processor of Kwon for the advantages of cost and power savings.
As per claim 2:
Kwon and Kim disclosed apparatus as claimed in claim 1, wherein said processing circuitry comprises modifying circuitry to receive one or more values and to generate said one or more modified values (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 2 and 6 elements 250 and 620, paragraphs 72-73, 110, 117, 128-131, and 214)(The combination allows for ADDI2 instructions concatenating constant operands stored in the constant register file with encoded immediate data values. The catenator reads upon the modifying circuitry.).
As per claim 3:
Kwon and Kim disclosed apparatus as claimed in claim 2, comprising volatile storage to store one or more variable data values (Kwon: Figure 2 element 230) and wherein said modifying circuitry is coupled to said volatile storage to receive said one or more variable data values and to generate one or more modified variable data values to 
As per claim 4:
Kwon and Kim disclosed apparatus as claimed in claim 3, wherein said volatile storage comprises one or more of:
a volatile memory to store variable data values; and 
a register file to store register values (Kwon: Figure 2 element 230).
As per claim 5:
Kwon and Kim disclosed apparatus as claimed in claim 1, wherein said one or more modification operations are at least partially specified by said one or more operation specifying fields (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 3A-C and 4A elements 320 and 421, paragraphs 109, 143-144, and 179-180)(The combination allows for ADDI2 instructions concatenating constant operands stored in the constant register file with encoded immediate data values. The combination allows for the operation field of the ADDI2 instruction to indicate a concatenation to be performed on an immediate encoded value an and a constant register value.).
As per claim 10:
Kwon and Kim disclosed apparatus as claimed in claim 1, wherein said supporting modification operations include one or more of:
byte selection from within a constant value; 
half word selection from within a constant value (Kwon: Figure 3A element 335, paragraphs 109 and 128)(A first portion of the constant value can be stored at a 16-bit 
widening of a selected portion of a constant value; 
sign reversal of a constant value; 
taking an absolute value of a constant value; and 
performing a swizzle operation upon one or more selected portions of a constant value.
As per claim 11:
Kwon and Kim disclosed apparatus as claimed in claim 1, wherein said read-only memory, said processing circuitry, and said instruction decoder are part of one of: 
a general purpose processor (Kwon: Figure 2); and 
a graphics processing unit.
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Therefore, claim 12 is rejected for the same reasons as claim 1.
As per claim 13:
Claim 13 essentially recites the same limitations of claim 1. Therefore, claim 13 is rejected for the same reasons as claim 1.
As per claim 15:
Kwon and Kim disclosed a method of disassembling program instructions to be executed by a target processing apparatus comprising the steps of:
identifying a program instruction using as an input argument a constant value  (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 3A-B and 4A elements 320 
a constant value stored within read-only memory of said target processing apparatus; and 
a constant value stored within said read-only memory (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figure 2 element 240, paragraphs 81-83)(Kim disclosed a read-only constant register file. Kwon disclosed a processor with both a register file and an immediate register file. The combination allows for the processor of Kwon to additionally include a read-only constant register file.); and subject to one of a plurality of predetermined modification operations supported by modifying circuitry of said target processing apparatus (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 2 and 6 elements 250 and 620, paragraphs 72-73, 109, 117, 128-131, and 214)(The combination allows for ADDI2 instructions concatenating constant operands stored in the constant register file with encoded immediate data values (i.e. modified). The concatenation can be performed using a plurality of different immediate bit ranges.); and
when constant value is provided as a storage-sourced constant value, dissembling said program instruction to a form specifying said storage-sourced constant value as an immediate value (Kim: Figure 9 element 925, paragraph 98)(Kwon: Figures 3A-B and 4A elements 320 and 421, paragraphs 72,73, 102-103, 109, 143, and 
The advantage of implementing constants in a read-only register file is that the memory is cheaper and uses less power by elimination of write ports. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the constant register file of Kim within the processor of Kwon for the advantages of cost and power savings.

Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2017/0315811), in view of Kim et al. (U.S. 2017/0093986), in view of Official Notice.
As per claim 6:
Kwon and Kim disclosed apparatus as claimed in claim 5, wherein said operation specifying fields specify a numeric type of said one or more input arguments among a plurality of numeric types and said one or more manipulation operations are selected in dependence upon said numeric type and said one or more argument specifying fields (Kwon: Figures 2 and 3A elements 230 and 320, paragraphs 109-110)(Official notice is given that register values can be integer types for the advantage of performing execution on integer values. Thus, it would have been obvious to one of ordinary skill in the art to implement integer registers to store integer operands for execution. In view of the official 
As per claim 7:
Kwon and Kim disclosed apparatus as claimed in claimed in claim 6, wherein said plurality of numeric types include:
integer arguments (Kwon: Figure 2 element 230)(Official notice is given that register values can be integer types for the advantage of performing execution on integer values. Thus, it would have been obvious to one of ordinary skill in the art to implement integer registers to store integer operands for execution.); 
floating point arguments (Kwon: Figure 2 element 230)(Official notice is given that register values can be floating-point types for the advantage of performing execution on floating-point values. Thus, it would have been obvious to one of ordinary skill in the art to implement floating-point registers to store floating-point operands for execution); 
byte length arguments (Kwon: Figure 5 element 540, paragraph 209)(The ADDI2 instruction can encode 8-bit immediate values.); 
half word length arguments (Kwon: Figure 3A element 335, paragraph 129)(The MTII instructions can encode 16-bit immediate values.); and 
full word length arguments (Kwon: Figures 2 and 3A elements 230 and 352-353, paragraphs 77, 109, and 131)(The 32-bit processor uses 32-bit register operands.). 
As per claim 8:
Kwon and Kim disclosed apparatus as claimed in claim 2, wherein said processing circuitry comprises arithmetic and logic circuitry to perform said processing operation and said modifying circuitry is discrete from and supplies said one or more 
As per claim 9:
Kwon and Kim disclosed apparatus as claimed in claim 2, wherein said processing circuitry comprises arithmetic and logic circuitry to perform said processing operation and said modifying circuitry is fused with said arithmetic and logic circuitry to perform said one or more modification operations and said processing operation as a fused operation (Kwon: Figure 2 elements 250 and 260, paragraphs 86-89)(The separate operand network provides concatenated immediate values to the execution units for arithmetic processing. Official notice is given that execution units can perform logical operations for the advantage of the added functionality of operations (e.g. AND, OR, permute, etc). Thus, it would have been obvious to one of ordinary skill in the art to implement logical operations within the execution units of Kwon. It would have been obvious to one of ordinary skill in the art that the operand network and execution units can be merged. In addition, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.).
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Claim 16 additionally 
a virtual machine computer program stored on a non-transitory storage medium to control a computer to provide a execution environment (Kwon: Figure 2)(Official notice is given that hardware logic can be implemented as software code for the advantages of cost efficient design, testing, and implementation. Thus, it would have been obvious to one of ordinary skill in the art to implement the processor of Kwon as software.).

Response to Arguments
The arguments presented by Applicant in the response, received on 4/2/2020 are not considered persuasive.
Applicant argues for claim 1:
“The FOA also argues that “changing the immediate register file to a read-only register file changes some functionality of Kwon, but doesn’t render it inoperable for its intended purpose.” Applicant disagrees. The purpose of an immediate register file in a data processor is to store the arguments for processing. Given that the data processor can operate on a vast number of different pieces of data, modifying Kwon’s immediate register file to read-only would make it entirely unsuitable for this purpose.”

This argument is not found to be persuasive for the following reason. The applicants states a very narrow intended purpose for Kwon as inclusive of the ability to operate on vast numbers of different pieces of data. The examiner disagrees that this statement is representative of the intended purpose of Kwon. Kwon modified with a read-only memory holding constant value stills allows for the generation of large numbers of produced immediate values from the concatenation process disclosed in Kwon. The modification still allows Kwon to execute the ADDI2 and MADI2 instructions using the large numbers of produced immediate values. Thus, the combination is maintained.
Applicant argues regarding claim 1:
“The amendment to claim 1 recites that the constant-using program instruction comprises a modification operation field specifying the one or more modification operations from among a plurality of supported modification operations. The modification operation field indicates how the one or more constant values are to be modified to produce the one or more input arguments to be subject to the processing operation. For example, as explained on page 8, lines 35 to page 9, line 6, the modification operations may include byte selection from within a constant value, signed reversal of a constant value, taking an absolute value of a constant value, and performing a swizzle operation on one or more selected portions of the constant value. Kwon, Goldman, and Kim fail to teach a modification operation field specifying the one or more modification operations from among a plurality of supported modification operations.
The FOA cites Figures 2 and 6, elements 250 and 620, and paragraphs [0072]-[0073], [0109], [0117], [0128]-[0131], and [0214] of Kwon for modifying the one or more constant values. In these passages and figures of Kwon, the only operation performed is catenation of the first and second immediate values. But the catenation of the first and second immediate values does not disclose specifying one or more modification operations from among a plurality of supported modification operations. In the context of Kwon, it would not even make sense to specify one or more of a plurality of modification operations because there is only one possible operation that can be performed.”  

This argument is not found to be persuasive for the following reason. Kwon allows for a plurality of different concatenation operations to be made with the constant value in the register file and the encoded immediate value. First and second modification operations can be performed by concatenating the encoded immediate value within the lower and upper bits of the produced result, respectively. In addition, Kwon disclosed concatenation operations using different encoded immediate value bit widths. Each concatenation operation performed using a different bit width also is a separate modification operation. Thus, the combination reads upon the newly claimed limitations.
Applicant argues for claim 1:
“The result of the one or more modification operations from among the 

This argument is not found to be persuasive for the following reason. The produced input arguments in the combination is the concatenation result. The concatenation result is used by the ADDI2 instruction and can clearly be seen in figure 3B-C. Paragraphs 179-182 of Kwon also show a similar result using the MADI2 instruction. Thus, reading upon the claimed limitation.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183